IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-40055
                          Conference Calendar



PATRICK MAC JACKSON,

                                           Plaintiff-Appellant,

versus

TEXAS BOARD OF CRIMINAL JUSTICE MEMBERS ET AL.,

                                           Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:95-CV-381
                         - - - - - - - - - -
                           August 19, 1998
Before KING, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Patrick Mac Jackson, Texas inmate #478883, seeks to appeal

in forma pauperis (IFP) the dismissal of his civil rights

complaint.     Jackson is BARRED by 28 U.S.C. § 1915(g) from

proceeding IFP because, on at least three prior occasions while

incarcerated, Jackson has brought an action or appeal in a United

States Court that was dismissed for frivolousness, for

maliciousness, or for failure to state a claim for which relief

can be granted.     See Adepegba v. Hammons, 103 F.3d 383, 387 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40055
                                -2-

Cir. 1996); see also Jackson v. Zeller, No. 96-CV-110 (E.D. Tex.

Feb. 19, 1998); Jackson v. Herklotz, No. 9:95-CV-318 (E.D. Tex.

May 27, 1997); Jackson v. Herklotz, No. G-92-CV-483 (E.D. Tex.

Mar. 27, 1996).

     Accordingly, Jackson’s IFP status is DECERTIFIED.    He may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).   This appeal is DISMISSED.

     Jackson has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED.   APPEAL DISMISSED.